Citation Nr: 0715853	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  04-44 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance or on being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
post-traumatic stress disorder (PTSD), rated as 100 percent 
disabling; shell fragment wound (SFW) to the left knee, rated 
as 10 percent disabling; and SFW to the left hand, rated as 
noncompensable.

2.  The veteran's service-connected disabilities do not 
prevent him from tending to most daily care needs without 
regular personal assistance from others, nor do they render 
him unable to protect himself from the hazards or dangers 
incident to his daily environment.

3.  The veteran's service-connected disabilities do not 
result in the confinement to his home or its immediate 
premises.


CONCLUSION OF LAW

SMC based on the need for regular aid and attendance or on 
being housebound is not warranted.  38 U.S.C.A. § 1114 (k), 
(l), (s) (West Supp. 2005); 38 C.F.R. §§ 3.350(b)(i), 
3.352(a) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 1114(l), SMC is payable if the veteran, 
as the result of a service-connected disability, is in need 
of regular aid and attendance.  The basic criteria for 
determining the need for regular aid and attendance pursuant 
to the provisions of 38 C.F.R. § 3.352(a), are as follows:  
An inability of the claimant to dress or undress himself, or 
to keep himself ordinarily clean and presentable; frequent 
need or adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability can 
not be done without aid (this will not include the adjustment 
of appliances with normal persons would be unable to adjust 
without aid, such as supports, belts, laces at the back, 
etc.); an inability of the claimant to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; an inability to tend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to his or her daily 
environment.  

SMC under 38 U.S.C.A. § 1114(s) is payable when the veteran 
has a single service-connected disability rated as 100 
percent and, (1) has additional service-connected disability 
or disabilities independently ratable at 60 percent or more, 
separate and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a direct result of a service-connected disability to his 
or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinic areas and it is 
reasonably certain that the disability or disabilities and 
resulting confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.350(i).  "Bedridden" is a proper 
basis for this determination.

"Bedridden" is defined as that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that the claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all the disabling conditions enumerated in this 
paragraph be found to exist before a favorable rating may be 
made.  The particular personal functions that the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establishes that the veteran is so helpless as to need 
regular aid and attendance, not that there is constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and assistance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based upon the 
actual requirements of personal assistance from others.  See 
Turco v. Brown, 9 Vet. App. 222 (1996).

As noted previously, the veteran has three service-connected 
disorders, including PTSD, rated as 100 percent disabling; 
SFW to the left knee, rated as 10 percent disabling; and SFW 
to the left hand, rated as noncompensable.  The veteran has a 
single service-connected disability for PTSD rated as 100 
percent disabling.  However, the veteran does not have 
additional service-connected disabilities independently 
ratable at 60 percent or more.  Hence, the veteran does not 
warrant aid and attendance nor is he housebound under 
38 U.S.C.A. § 1114(s)(1).

At a VA compensation examination in January 2004, the veteran 
reported that he needs assistance with his financial affairs, 
medication management, getting in and out of the shower, 
dressing, and eating.  He also noted bladder incontinence 
approximately three times per week.  The examiner indicated 
that the only hazard or danger in his daily environment is 
seizure activity.  

The severe nature and extent of the PTSD and the veteran's 
service to this country is not in dispute in this case, as 
clearly indicated by the 100 percent evaluation.  However, 
there is no evidence of record that his service-connected 
disabilities, standing alone, prevent him from performing 
personal care functions or render him bedridden.  VA 
examinations and outpatient treatment records in May 2003, 
January 2004, and February 2005 note that although the 
veteran needs daily personal care of a skilled provider, the 
veteran's need for aid and assistance is a result of his 
nonservice-connected disabilities.  In this regard, VA 
outpatient treatment records show that the veteran is able to 
ambulate with a walker to mitigate his nonservice-connected 
lumbar disc herniation, that a motor vehicle accident after 
service caused his current seizure activity, and that his 
lower back pain and dementia interfere with his performance 
of personal care functions and financial affairs.

All of the serious problems with the nonservice connected 
disorders are found to provide very negative evidence against 
this claim. 

The Board has considered the contention of the veteran's 
representative regarding the application of the benefit of 
the doubt doctrine; however, there is not an approximate 
balance of positive and negative evidence regarding the issue 
on appeal so as to warrant its application.  38 U.S.C.A. 
§ 3.102; 38 C.F.R. § 5107(b).

As the medical evidence of record shows that the veteran's 
service-connected disabilities are not such that he requires 
aid and attendance and do not render him housebound, VA must 
deny the benefits sought on appeal.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO in May 2003, April 
2005, and October 2005 (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claims; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, VA afforded the veteran appropriate VA compensation 
examinations to determine the severity of his PTSD, the 
etiology of his seizures, as well as the need for aid and 
attendance.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.

ORDER

Entitlement to SMC based on aid and attendance or on the 
veteran being housebound is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


